UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED):August 27, 2010 Plantronics, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 1-12696 77-0207692 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification Number) 345 Encinal Street Santa Cruz, California 95060 (Address of Principal Executive Offices including Zip Code) (831) 426-5858 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 30, 2010, Plantronics, Inc. issued a press release announcing a 1,000,000 share repurchase program.A copy of this press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished as part of this report. Exhibit Number Description Press release issued by Plantronics, Inc., dated August 30, 2010, entitled “Plantronics Announces One Million Share Repurchase Program” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLANTRONICS, INC. Date:August 30, 2010 By: /s/Richard R. Pickard Name: Richard R. Pickard Title: Secretary 3 EXHIBIT INDEX Exhibit Number Exhibit Description Press release issued by Plantronics, Inc., dated August 30, 2010, entitled “Plantronics Announces One Million Share Repurchase Program”
